DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith US PG-PUB 2012/0056749 A1 (hereafter Smith), prior art of record as indicated on the IDS filed 18 June 2021.
As to claim 1: Smith discloses a tank fill control apparatus (10; see fig. 1 and ¶ 17 which notes that the depicted apparatus concerns a tank level system with particular attention to the fill amount as further noted in ¶ 19) comprising:
a tank-installed switch (38; see ¶ 18 - the magnetic switch is considered to be a tank-installed switch because it operates in conjunction with the float and other elements as further disclosed in ¶ 19 which are contained within the tank 50 as depicted in fig. 5), including:
a tubular body (fig. 5 - both the upper body 12 and lower body 14 are embodied as having tubular bodies as exemplified by their hollow nature as disclosed in ¶ 18 and 20, respectively, and shape as depicted in said figure) including an upper end (12; fig. 1), a lower end (14; fig. 1), and an annular mounting flange (30; details in ¶ 18) on an outer surface between the upper end and the lower end (fig. 1 - the annular flange 30 is disposed on an outer surface of the tubular body between the upper end 12 and the lower end 14 and as disclosed in ¶ 18); 
a liquid level sensor including a detector (¶ 19 - the magnet 40  functions as a liquid level sensor via the use of the float 18 as disclosed as thus detects the rise in liquid as also disclosed), a float (18; fig. 5) in and moveable along a length of the lower end (¶ 19 - the float is within and moveable along a length of the tubular body depicted in fig. 5 as a consequence of rising or falling liquid level) and a rod (16) connecting the float to the detector (¶ 19 regarding the rod that is used to connect battery 42 via the magnet 40 that functions as a detector), the liquid level sensor configured to sense a liquid level relative to the lower end (¶ 19 regarding the magnet 40 that moves in height according the liquid level relative to the lower end of body 14) and further configured to generate a signal when at least a maximum selected liquid level is sensed (¶ 19 regarding the alarm triggered when battery 42 is connected by the magnetic switch as disclosed when liquid in the tank has risen to the maximum level selected for alarm purposes);
	a control unit in communication with the tank-installed switch (fig. 5 - the sealed chamber disclosed in ¶ 18 encircled by upper body 12 is noted to include electronics considered to be a control unit) including:
	a liquid level monitoring function for receiving the signal from the liquid level sensor (¶ 19 - the magnet monitors the liquid level via the motion of the magnet 40 during a fill operation to ensure that overfilling does not occur); and
a control function for generating at least one of (i) an alert signal indicating that the maximum selected liquid level is sensed  (¶ 19 regarding the alarm generated from the control unit electronics if the maximum liquid level is sensed by the tank-installed switch if magnet 40 closes the circuit to transmit the alarm generation signal as disclosed) and (ii) a valve control to modify a fill operation from a tank fill system (because the control for generating the alert signal is considered to be met for the reasons noted above, the claim limitations are considered to be met because only “one of” (i) or (ii) are required as noted in the claim limitation as recited).

As to claim 2: Smith discloses the tank fill control apparatus of claim 1 wherein the tank-installed switch (38; see ¶ 18 - the magnetic switch is considered to be a tank-installed switch because it operates in conjunction with the float and other elements as further disclosed in ¶ 19 which are contained within the tank 50 as depicted in fig. 5) and the control unit (fig. 5 - the sealed chamber disclosed in ¶ 18 encircled by upper body 12 is noted to include electronics considered to be a control unit) are in communication by lines or wirelessly (see fig. 5 and ¶ 18 which discloses the switch 38 being connected to one another by circuit elements and are thus considered to be connected by lines).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith US PG-PUB 2012/0056749 A1 (hereafter Smith), prior art of record as indicated on the IDS filed 18June 2021 in view of Surawski et al. US PG-PUB 2014/0345700 A1 (hereafter Surawski).
As to claim 4: Smith teaches all of the limitations of the claimed invention as described above regarding claim 1, including a tank-installed switch (see the above 35 U.S.C. 102(a)(1) rejection of claim 1) with an upper end (12; see fig. 5) and a control unit (fig. 5 - the sealed chamber disclosed in ¶ 18 encircled by upper body 12 is noted to include electronics considered to be a control unit); 
but does not explicitly disclose:
the switch further comprises: a pressure sensor configured to sense a pressure within the upper end and further configured to generate a second signal when at least an over-pressure condition is sensed; and the control unit further comprises: a pressure monitoring function for receiving the second signal; and the control function is further configured for operation in response to the second signal.
Surawski teaches a pressure sensor (32; see fig. 1 and ¶ 11) configured to sense a pressure (¶ 11) and further configured to generate a second signal when at least an over-pressure condition is sensed (see ¶ 11 which notes that the detected pressure is a second sensed pressure independent of another pressure sensed and is triggered by an over pressure condition as disclosed); and the control unit further comprises: a pressure monitoring function for receiving the second signal (¶ 11 regarding the signal sent to the controller 34); and the control function is further configured for operation in response to the second signal (¶ 11 regarding the closing of the valve that is controller in response to the second signal and is considered to be a control function configured for operation in response to the second signal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith to include a pressure sensor configured to sense a pressure within the upper end and further configured to generate a second signal when at least an over-pressure condition is sensed; the control unit further comprising a pressure monitoring function for receiving the second signal and the control function being further configured for operation in response to the second signal because various corrective actions may be taken by monitoring pressure within a tank in which a pressurized volume of material lies therein, such as suggested in Surawski ¶ 14, including notifying an operator of the system or altering a flow rate into such a tank or closing a valve as further suggested in Surawski ¶ 11. Such a modification could be added to the tank system of Smith in order to ensure a dangerous over pressure condition is prevented and the use of a second signal could also be helpful for redundancy in case the first signal is interrupted or otherwise unreliable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith US PG-PUB 2012/0056749 A1 (hereafter Smith), prior art of record as indicated on the IDS filed 18June 2021 in view of Ingalsbe et al. US PG-PUB 2013/0293388 A1 (hereafter Ingalsbe).
As to claim 5: Smith teaches all of the limitations of the claimed invention as described above regarding claim 1, including a control unit (fig. 5 - the sealed chamber disclosed in ¶ 18 encircled by upper body 12 is noted to include electronics considered to be a control unit),
but does not explicitly teach:
wherein the control unit includes a magnet configured to magnetically secure the unit on a steel structure.
Ingalsbe teaches that tank monitoring apparatuses may be mounted by using a magnet configured to magnetically secure to a steel structure (¶ 226; the disclosed cellular tank monitor [CTM as referred to therein; see, e.g. ¶ 28] is mounted on or near the tank to be monitored via the use of mounting magnets and particularly with regard to a steel surface).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith such that wherein the control unit includes a magnet configured to magnetically secure the unit on a steel structure because such a mounting arrangement provides mounting without requiring the use of, e.g. a pole or other nearby structure such as a mounting bracket, as suggested in ¶ 226 of Ingalsbe. Such a mounting arrangement is useful when the material to be attached is magnetic, such as steel, and accordingly would provide a convenient manner to mount the control unit and accompanying electronics of the device of Smith to any steel surface as needed.

 Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As to claim 3: The prior art of record does not disclose or render obvious to the skilled artisan a port adjacent the annular mounting flange to permit pressure communication between an outer surface of the tubular wall and an inner surface of the tubular wall, when considered in combination with the other limitations recited in the instant claim and with the claim limitations of parent claim 1.
In particular, while the general idea of a port that permit pressure communication between an outer and inner surface of, e.g. a tank, is known (see, for example, Volker et al. US Pat 7,069,668 B1 fig. 3 and details in col. 4, lines 25-32 which discloses a port 9 with a flange that provides access to a gas region between an inner and outer portion of a wall), there is no disclosure or suggestion in the cited prior art of record that would result in a tank fill control apparatus wherein the tubular wall of said apparatus is adjacent the annular mounting flange (emphasis added) to permit pressure communication between an outer surface of the tubular well and an inner surface of the tubular wall.

Claims 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 6: The prior art of record does not disclose or render obvious to the skilled artisan a tank fill control installation comprising a tank with an upper port and a flange about the upper port (the examiner is interpreting the recitation of a flange “about” the claimed upper port to mean that the flange extends radially from the port, similar to the recitation of the flange 30 extending radially from the outer surface of the body as recited in Applicant’s as-filed specification page 5, last paragraph), a tubular body including an annular mounting flange bolted to the flange of the upper port (emphasis added), an upper body extending above the annular mounting flange and a lower body extending from the annular mounting flange through the port and having a tubular wall residing within the tank, when considered in combination with the other limitations as recited in the instant claim.
In particular, Smith, considered to be the closest available prior art, can be considered to teach most of the features of claim 6 (see the above 35 U.S.C. 102(a)(1) rejection of claim 1 which recites similar features) but is silent with regard to an upper port and a flange about the upper port. While such ports are known in the art generally (such as noted in the above objection to claim 3 concerning Volker et al. US Pat 7,069,668 B1 fig. 3 and details therein in col. 4, lines 25-32 which discloses a port 9 with a flange that provides access to a gas region between an inner and outer portion of a wall), there does not appear to be a disclosure or suggestion in the cited prior art of record that would result in a tubular body including an annular mounting flange that bis bolted to the flange of the upper port, an upper body extending above the annular mounting flange and a lower body extending from the annular mounting flange through the port and having a tubular wall residing within the tank, such as required in claim 6. 
As to claims 7-10: Each of said claims depends ultimately from claim 6 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        

/RANDY W GIBSON/Primary Examiner, Art Unit 2856